OPINION
On November 10, 1998, the relator, Charles Dissette, commenced this mandamus action against the respondent, the Cuyahoga County Sheriff, to compel the sheriff to send to the Record Office of the Trumbull Correctional Institution a statement of the correct number of days he spent in jail for the underlying cases, Stateof Ohio v. Charles Dissette. Cuyahoga County Common Pleas Court Case Nos. Cr-325134 to 325139. Mr. Dissette maintains he is entitled to 179 days of jail credit. On November 24, 1998, the sheriff, through the Cuyahoga County Prosecutor, moved to dismiss for failing to plead his case properly and for mootness. Attached to the dispositive motion, which this court considers a motion for summary judgment, are three letters from the sheriff to the Trumbull Correctional Institution, stating the number of days Mr. Dissette spent in jail relating to various cases. The lowest figure on these letters is 179 days. Mr. Dissette never filed any opposition to the sheriff's motion. Accordingly, this court grants the sheriff's dispositive motion; it is convinced that the sheriff has fulfilled his duty to send to the prison a statement of the number of days Mr. Dissette spent in jail. To the extent that Mr. Dissette is actually disputing the number of days, his remedy is to appeal the trial court's order specifying the number of days spent in jail. State ex rel. Jones v. O'Conner (1998), 84 Ohio St.Jd 426.
Additionally, the relator failed to support his complaint with an affidavit "specifying the details of the claim" as required by Local Rule 45(B)(1)(a). State ex rel. Wilson v. Calabrese
(Jan. 18, 1996), Cuyahoga App. No. 70077, unreported and State exrel. Smith v. McMonagle (July 17, 1996), Cuyahoga App. No. 70899, unreported.
Accordingly, the court grants the respondent's dispositive motion and denies the writ. Costs assessed against the relator.
JAMES M. PORTER, A.J.,
ANN DYKE, J. CONCURS.